    Case 1:15-cv-08278-RMB-KMW Document 125 Filed 10/15/18 Page 1 of 1 PageID: 3825
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                  MINUTES OF PROCEEDINGS


CAMDEN OFFICE                                         DATE OF PROCEEDINGS

JUDGE RENÉE MARIE BUMB                                October 15, 2018


COURT REPORTER: CAROL FARRELL                         Docket # 15-cv-8278(RMB/KMW)


TITLE OF CASE:

DAUTRICH, ET AL., VS. NATIONSTAR MORTGAGE, LLC, ET AL.,

APPEARANCES:

Adam Deutsch, Esquire and Ari Hillel Marcus, Esquire for plaintiffs
Amanda Lyn Genovese, Esquire and D. Kyle Deak, Esquire defendants


NATURE OF PROCEEDINGS: MOTION HEARING


Hearing on [92] Motion in Limine to Bifurcate Trial as to the Issues of Liability and Damages by
defendant.
Hearing on [93] motion in Limine to Exclude the Expert Report and Testimony of Stan V. Smith by
defendant.
Hearing on [94] Motion in Limine to Exclude Alleged Personal Injury Damages by defendant.
Hearing on [95] Motion in Limine regarding defendant not being adversely affected by the verdict by
defendant.
Hearing on [96] Motion in Limine regarding Defendant’s Size and Resources by defendant.
Hearing on [97] Motion in Limine regarding the Golden Rule by defendant.
Hearing on [98] Motion in Limine re Character Evidence by plaintiffs.
Hearing on [99] Motion in Limine re Settlement of Claims by plaintiffs.
Hearing on [100] Motion in Limine re Dismissed Claims by plaintiffs.
Hearing on [101] Motion in Limine re Returned Check Letters by plaintiffs.
Hearing on [102] Motion in Limine re Fee Shifting by plaintiffs.
Hearing on [103] Motion in Limine to Bar Nationstar’s Expert by plaintiffs.
Hearing on [104] Motion in Limine re Live Video Transmission Testimony by plaintiffs.
Hearing on [105] Motion in Limine re Summary Judgment Ruling by plaintiffs.
Ordered motions granted in part, denied in part and reserved in part.
Ordered status conference set for 10//22/18 at 10:00 a.m.

Time commenced: 11:30 a.m.                            Time Adjourned: 2:30 p.m.

                                                      Total 2 Hours and 30 Minutes

                                                      s/ Arthur Roney
                                                      DEPUTY CLERK
